 10DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited Association of Journeymen and Apprenticesof the Plumbing and Pipefitting Industry of theUnited States and Canada,Local 114and M &S Pipe and Supply Company,Incorporated.Case 31-CC-181830 October 1985DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSDENNIS AND JOHANSENOn 13 August 1985 Administrative Law JudgeGerald A. Wacknov issuedthe attached decision.The General Counsel filedexceptions.The National LaborRelations Board has delegat-ed its authorityin this proceeding to a three-member panel.The Boardhas considered the decision and therecord in light of the exceptionsand has decided toaffirm thejudge's rulings, findings,and conclusionsand to adoptthe recommendedOrder.'ORDERThe National LaborRelations Board adopts therecommendedOrder of theadministrative lawjudge and orders that theRespondent,United As-sociationof Journeymenand Apprentices of thePlumbing andPipefittingIndustryof the UnitedStates and Canada, Local 114,SantaMaria, Cali-fornia, its officers,agents, and representatives, shalltake the action set forth in the Order, except thatthe attachednotice issubstituted for that of the ad-ministrative law judge.'The General Counsel excepts to the judge'sdeviating from thebroader language of his cease-and-desist order by limiting the notice towork being performed at one particularjobsite.We find ment in the ex-ception and shall, therefore,revise the notice accordingly.APPENDIXNOTICE To EMPLOYEESAND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National LaborRelations Board has foundthat we violated the National Labor-Relations Actand has orderedus topost and abide by this notice.WE WILL NOT threaten,coerce,or restrain M &S Pipe andSupply Company,Incorporated, wherean object thereof is to force or require it to ceasedoing business with Marv's Plumbing.UNITED ASSOCIATION OF JOURNEY-MEN AND APPRENTICES OF THEPLUMBING AND PIPEFITTING INDUS-TRY OF THEUNITED STATES ANDCANADA, LOCAL 114Arthur Yuter,Esq.,for the General Counsel.Jeffrey L.Cutler,Esq. (Richard J. Davis Law Corpora-tion),of LosAngeles, California,for the Respondent.Wayne A.Hersh,Esq. (Hersh and Stoll),of NewportBeach,California,for the Charging Party.DECISIONSTATEMENT OF THE CASEGERALD A. WACKNOV, Administrative Law Judge.Pursuant to notice,a hearing with respect to this matterwas held before me in Santa Maria,California,on 4 June1985.The initial charge was filed on 2 April 1985 by M& S Pipe and Supply Company,Incorporated(the Em-ployer).Thereafter,on 19 April 1985,the Regional DirectorforRegion 31 of the NationalLaborRelations Board(the Board) issued a complaint and notice of hearing al-leging a violation by United Association of Journeymenand Apprentices of the Plumbing and Pipefitting Indus-try of the United States and Canada,Local 114(the Re-spondent) of Section 8(b)(4)(ii)(B) of the National LaborRelations Act.The parties were afforded a full opportunity to beheard,to call,to examine and cross-examine witnesses,and to introduce relevant evidence. Counsel for the Gen-eral Counsel,in lieu of abrief,argued the matter orallyat the hearing. Since the close of the hearing,briefs havebeen received from counsel for the Respondent andcounsel for the Charging Party.On the entire record,'and based on my observation ofthe witnesses and consideration of the briefs submitted, Imake the followingFINDINGS OF FACT1.JURISDICTIONThe Employer, a California corporation, with an officeand place of business located in Santa Maria, California,is engaged in the industrial fabrication and supply busi-ness.In the course and conduct of its business oper-ations, the Employer annually purchases and receivesgoods or services valued in excess of $50,000 directlyfrom suppliers located outside the State of California,and annually derives gross revenues in excess of$500,000.1The Charging Party's unopposed "Motion to Augment the Recordand File Documentary Evidence" is granted,and the attchment thereto,namely, the 27-page document entitled"MasterAgreement for thePlumbing and Piping Industry of Southern California," is received intoevidence.277 NLRB No. 6 PLUMBERSLOCAL 114 (M & S PIPE)1lIt is admitted,and I find,that the Employer is now,and has been at all times material herein,an employerengaged in commerce and in a business affecting com-merce within the meaning of Section 2(6) and(7) of theAct.II.THE LABOR ORGANIZATION INVOLVEDIt is admitted that the RespondentUnionis,and hasbeen at all times material herein,a labor organizationwithin the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The IssueThe principal issue raised by the pleadings is whetherthe Respondent,in violation of Section 8(b)(4Xii)(B) oftheAct,threatened the Employer with picketing andother economic reprisals in an effort to cause it toremove a nonunion plumbing contractor from a con-struction project.B. The FactsThe Employer hired a general contractor, Rang Con-struction Company, to construct a new warehouse on itsproperty in Santa Maria, California. The general contrac-tor subcontracted the plumbing work to Marv's Plumb-ing,a nonunion plumbing contractor.Work on theproject commenced on 12 March 1985. The gravamen ofthe complaint involves the substance of telephone con-versations between Al Allocca, the Respondent's busi-ness agent,and two officials of the Employer, namely,Sam Berkowitz, chairman of the board of directors, andMartin Berkowitz, president.Sam Berkowitz testified that on 18 March 19852 he re-ceived a phone call from Allocca, with whom Berkowitzhad been acquainted for many years. Berkowitz gave thefollowing account of the conversation:A. I received the call and he tells me who he is,and naturally, I recognize his voice. And he goeson to say "What do I hear, you have a constructionjob going on, and you have a non-union plumber in-volved?"Q. Was anything else said?A. Yes, he did. And I said to him, "We directlyhave nothing to do with it. We have a general con-tractor." He goes on to say, "If you don't do some-thing about it," or a similar conversaton, "do youwant a little strike? And I go on to say, "You willhave to talk to [Martin Berkowitz] on this." I said,"Call him in the morning." He says to me, "Don'tworry. I will." And then we parted.Immediately thereafter the Employer contacted its at-torney regarding the matter and on thesame-date theEmployer's attorney sent a telegram to the Respondentadvising that a reserved gate system had been establishedand that "If you wish to picket primary employers whilethey'reworking on the project you are instructed tolimit your picketing to gate number one."3Two days later,on 20 March 1985, Martin Berkowitzreceived a phone call from Allocca.Martin Berkowitztestified as follows regarding the conversation:A.After exchanging a few pleasantries, "Hi,How are you?How is your family, your children,mom and dad?",he went on to tell me that he un-derstands that we have got a construction site, thatwe have a job going on, and that we are using non-union help.I said,"Al, what are you talking about?"He said,"Come on,Marty.I know,you guys are putting upa new warehouse."And I said,"That is correct. Anew warehouse is being built for us."And he said,"Well, you have got a non-union plumber outthere."And I said,"No, Al. We don'thave a non-union plumber.We are dealing with a general con-tractor,Rang Construction.He was hired based onhis bid.Whoever he put on to the job was it."And then, he said,"Marty,you have got Marv'sPlumbing out there.They are non-union.You havegot to get them off.It is non-uinion.You can't havethis."And I said,"Al, you have got to deal withthem,and that is all ' there is to it."And then, heproceeded to tell me,"Marty, if you don't get themoff of there,I am going to hate to have to call allmy boys at Vanderberg [Air Force Base] and seethat you don't sell anything out there again." Hesaid,"Iwill call all my guys in purchasing."Q. Was anything else said in this conversation?A. I asked him if he was threatening me, becauseI felt very threatened by Mr.Allocca at that time.And he said,"No, Marty.Iknow better than tothreaten you." At that point,I said, "Al, then youcertainly won't mind if I record this conversation."His comment to me was, "Aw,screw it," andslammed the phone.Allocca testified that when he learned from variousunion plumbing contractors and union members that anonunion plumbing contractor had been awarded thework on the warehouse project he phoned SamBerkowitz to advise him, as a friend,that"this couldcause him problems."During the conversation Alloccaadmits stating that"You are leaving yourself open forany craft to put a picket line on you,"but denies that heasked Sam Berkowitz whether he wanted "a littlestrike."At the end of the brief conversation,Alloccawas advised to call Martin Berkowitz.Allocca testified that during the 20 March 1985 con-versationwithMartin Berkowitz he asked Martin thesame question he had asked Sam, advising him that hewas "opening a door"by permitting a nonunion contrac-tor to work on the project when he sells to many unioncontractors.Martin asked if Allocca was threatening himand Allocca said no.Martin then asked whether hecould record the conversation.Allocca said no, and'On this date, four contractors,includingMarv's Plumbing, were onthe jobsite.'Gate number I was reserved exclusively for the use of the generalcontractor and Marv's Plumbing 12DECISIONSOF NATIONAL LABOR RELATIONS BOARDhung up. Allocca admits that hemay have mentionedVandenberg Air ForceBase in explaining that he ac-quired the informationregardingMarv'sPlumbing fromsome union members in purchasing positions whoworked at Vandenberg.C. Analysisand ConclusionsSam and Martin Berkowitz impressed me as credibleindividuals with accurate recollectionsof thebrief phoneconversations,in question.Allocca's testimony, on theother hand,was neither entirely consistent nor convinc-ing, and,given the variousversions of the conversations,Ihave no hesitancyin crediting the accounts given bySam and Martin Berkowitz.Contrary toRespondent'scontention,the fact thatMartin Berkowitz stated, in anaffidavit to theBoard, that Allocca asked Sam Berkowitzwhether he wanted"a little picket,"rather than"a littlestrike,"does not warrant a different credibility resolu-tion. I specificallycreditMartin Berkowitz who testifiedthathe uses theterms "strike"and "picketing"inter-changeably,and that his father,when relating the con-versationto him,told him that Allocca asked whether hewanted "a littlestrike."I therefore find that,as alleged,Alloccathreatened theEmployer with picketingand with the cessation of fur-therpurchases by purchasing agents at Vandenberg AirForceBase,with whomthe Employer regularly did asubstantialamount of business,in an effort to cause theEmployer to remove Mary'sPlumbing from its ware-house project.Such threats of picketing and other eco-nomic repercussionsdirectedto a neutral employer areclearly violativeof Section 8(b)(4)(ii)(B) of theAct. I sofind. SeeSheet Metal Workers Local 418 (YoungPlumbing& Supply),227 NLRB 300, 311-312 (1976);Food & Com-mercialWorkersLocal 506 (CoorsDistributing),268NLRB 475, 478 (1983);Carpenters Local 639 (AmericanModulars),203 NLRB 1112 fn. 1 (1973).CONCLUSIONS OF LAW1.M & S Pipe and Supply Company,Incorporated isan employer and person engaged in commerce and in anindustry affecting commerce within the meaning of Sec-tion 2(2), (6), and (7) and Section 8(b)(4)(ii)(B) of theAct.2.TheRespondent,United Association of Journeymenand Apprenticesof thePlumbing and Pipefitting Indus-try of theUnited States and Canada,Local 114, is alabor organization within the meaning of Section 2(5)and Section 8(b)(4)(ii)(B) of the Act.3.By threatening,coercing,and restrainingM.& SPipe and Supply Company,Incorporated,as foundherein,with an object of forcing or requiring it to.ceasedoing business with Marv'sPlumbing, the Respondenthas engaged in unfair labor practices proscribed by Sec-tion 8(b)(4)(ii)(B) of the Act.4.Theaforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and(7) of the Act.THE REMEDYHaving found that the Respondent has engaged inunfair labor practices proscribedby Section8(b)(4)(ii)(B)of theAct, Ishall recommend that it cease and desisttherefrom and that it take certainaffirmative action de-signed to effectuate the policiesof the Act.On these findings of fact and conclusions of law andon the entire record,I issue the following recommend-ed4ORDERThe Respondent,United Association of Journeymenand Apprentices of the Plumbing and Pipefitting Indus-try of the United States and Canada,Local 114, SantaMaria,California,its officers, agents,and representatives,shall1.Cease and desist from threatening,coercing, or re-strainingM & S Pipe and Supply Company,Incorporat-ed,where an object thereof is to force or require saidperson to cease doing business with Marv's Plumbing.2.Take the following affirmative action necessary toeffectuate the policiesof the Act.(a) Post at Respondent's businessoffice,meeting halls,and all other places wherenoticestomembers are cus-tomarily posted copies of the attached notice marked"Appendix."sCopies of the notice, on forms providedby the Regional Director for Region 31, after beingsigned by the Respondent's authorized representative,shall be posted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days in conspic-uous places including all places where notices to mem-bers are customarily posted.Reasonable steps shall betaken by the Respondent to ensure that the notices arenot altered, defaced, or covered by any other material.(b) Sign and mail sufficient copies of the notice forposting by M & S Pipe and Supply Company,Incorpo-rated,Marv's Plumbingand Rang Construction Compa-ny, if they are willing,at all places where notices to theiremployees are customarily posted.(c)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings,conclusions,and recommendedOrder shall, as provided in Sec.102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-PoseLa If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."